
	
		I
		112th CONGRESS
		2d Session
		H. R. 5188
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. McDermott (for
			 himself, Mr. George Miller of
			 California, Mr. Stark,
			 Mr. Lewis of Georgia, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide guaranteed child care assistance for
		  low-income families.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Child Care for Working Families Act of
			 2012.
		2.Child care
			 funding
			(a)In
			 generalSection 418 of the
			 Social Security Act (42 U.S.C. 618) is amended to read as follows:
				
					418.Funding for
				child care
						(a)General child
				care entitlement
							(1)General
				entitlementEach State shall, for the purpose of providing child
				care assistance, be entitled to payments under a grant under this subsection
				for a fiscal year in an amount equal to the greater of—
								(A)the total amount
				required to be paid to the State under section 403 for fiscal year 1994 or 1995
				(whichever is greater) with respect to expenditures for child care under
				subsections 402(g) and (i) of section 402 (as in effect before October 1,
				1995); or
								(B)the average of the
				total amounts required to be paid to the State for fiscal years 1992 through
				1994 under the subsections referred to in subparagraph (A).
								(2)Remainder
								(A)GrantsThe Secretary shall use any amounts
				appropriated for a fiscal year under paragraph (3) of this subsection, and
				remaining after grants are awarded under paragraph (1) of this subsection, to
				make grants to States (and Indian tribes and tribal organizations with
				applications approved under section 658O(c) of the Child Care and Development
				Block Grant Act of 1990) in the amounts necessary to provide guaranteed child
				care assistance to the populations described in subsection (b)(2) of this
				section.
								(B)Federal matching
				of state expenditures exceeding historical expendituresThe
				Secretary shall pay to each eligible State for a fiscal year an amount equal to
				the Federal medical assistance percentage for the State for fiscal year (as
				defined in section 1905(b), as such section was in effect on September 30,
				1995) of so much of the State's expenditures for child care in that fiscal year
				as exceed the total amount of expenditures by the State (including expenditures
				from amounts made available from Federal funds) in fiscal year 1994 or 1995
				(whichever is greater) for the programs described in paragraph (1)(A) of this
				subsection.
								(3)AppropriationFor
				grants under this section, there are appropriated to the Secretary such sums as
				are necessary to carry out this section for each fiscal year.
							(4)Data used to
				determine state and federal shares of expendituresIn making the
				determinations concerning expenditures required under paragraphs (1) and
				(2)(B), the Secretary shall use information that was reported by the State on
				ACF Form 231 and available as of the applicable dates specified in clauses
				(i)(I), (ii), and (iii)(III) of section 403(a)(1)(D).
							(b)Use of
				funds
							(1)In
				generalAmounts received by a State, Indian tribe, or tribal
				organization under this section shall be—
								(A)used only to
				provide child care assistance; and
								(B)available for use
				without fiscal year limitation.
								(2)Child care to be
				guaranteed for certain populationsAs a condition of receiving
				funds under this section, a State (or Indian tribe or tribal organization with
				an application approved under section 658O(c) of the Child Care and Development
				Block Grant Act of 1990) shall guarantee child care assistance for a family
				with a dependent child requiring such care, if—
								(A)the total income
				of the family does not exceed 200 percent of the poverty line (within the
				meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
				including any revision required by such section applicable to a family of the
				size involved); and
								(B)the child care
				assistance will enable an individual in the family (including an individual
				receiving assistance under the State program funded under this part) to accept
				employment, remain employed, or participate in an education or training
				activity.
								(c)Application of
				child care and development block grant act of
				1990Notwithstanding any other
				provision of law, amounts provided to a State under this section shall be
				transferred to the lead agency under the Child Care and Development Block Grant
				Act of 1990, integrated by the State into the programs established by the State
				under such Act, and be subject to the requirements and limitations of such
				Act.
						(d)RegulationsThe Secretary shall promulgate regulations
				to implement this
				section.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the 1st day of the 1st fiscal year that begins after the 12-month period that
			 begins with the date of the enactment of this Act.
			
